      Case 9:20-cv-00125-KLD Document 38 Filed 06/02/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       MISSOULA DIVISION

JEFFREY CRAIG PORTER, JR; KRP
(a juvenile),                               CV 20-125-M-KLD

                  Plaintiffs,
                                             ORDER OF DISMISSAL
vs.                                          WITH PREJUDICE

DARBY DEPUTY MARSHAL JOHN
RINGER, BOTH AS AN
INDIVIDUAL AND IN HIS
CAPACITY AS DARBY DEPUTY
MARSHAL; DARBY MARSHAL
LARRY ROSE, BOTH AS AN
INDIVIDUAL AND IN HIS
CAPACITY AS DARBY MARSHAL;
RAVALLI COUNTY SHERIFF’S
DEPUTY DANIEL MENDONCA, AS
AN INDIVIDUAL AND IN HIS
CAPACITY AS A RAVALLI
COUNTY DEPUTY SHERRIF;
RAVALLI COUNTY SHERIFF’S
LIEUTENANT JONATHAN MOLES,
AS AN INDIVIDUAL AND IN HIS
CAPACITY AS A RAVALLI
COUNTY DEPUTY SHERIFF;
TOWN OF DARBY MONTANA,

                  Defendants.




                                   1
        Case 9:20-cv-00125-KLD Document 38 Filed 06/02/21 Page 2 of 2



      The parties have filed a Stipulation for Dismissal with Prejudice (Doc 37).

Accordingly, and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 2nd day of June, 2021.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          2
